Title: From George Washington to William Stephens Smith, 18 June 1783
From: Washington, George
To: Smith, William Stephens


                  
                     Dear Sir,
                     Newburgh 18th June 1783
                  
                  The return of Doctr La Moyuer (who has been sick since he came to this place) affords me an oppertunity of acknowledging the receipt of your several letters of the 20th and 30th of May, and of the 1st and 7th Instt—and to thank you for your attention to the different matters I gave you the trouble of.
                  If the Books which I required in one of my former letters, & were not then to be had are now obtainable I should be glad to get them.  and if you could, conveniently, obtain a Cattalogue of Books, & their prices in some of the best shops & send them to me I shd be obliged to you that I might fix upon such of them as I liked.
                  Such articles of Foreign and domestick News as you may receive through a good channel, & shall think worth transmitting I should be glad to have forwarded to me either by Letter, or in the Gazettes.  My Compliments to Mr Benson—Mr Parker I have written to & shall thank you for giving him the Letter.  I wish also to be remembered to Mr Frauncis whose Letters tell him I have recd & thank him for With great esteem & regard I am— Dr Sir Yr Most Obt & Affe Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Pray let me know whether old Mrs Thompson (our former Housekeeper) is in Town or not.
                  
                  
               